Title: To Thomas Jefferson from John Waller Johnston, [ca. 8 December 1792]
From: Johnston, John Waller
To: Jefferson, Thomas



[ca. 8 Dec. 1792]

J. W. Johnston, presents, his most respectful Compliments, to Mr. Jefferson, and begs leave to observe, that he was a Candidate, for the place of keeper of the Light-house, on Cape-Henry; but Mr. W. Lewis, of Fredericksburg, had applied before him; and had lately got the appointment, but on the 16th Ulto. Suddenly died at Norfolk. J. W. Johnston, has therefore, now come forward; to offer himself to the Secretary of the Treasury, for keeper. J. W. Johnston, has lived in the Custom-house, at Bermuda-Hundred, for Several years; but extreme weekness of eyes; has obliged him, to give up that employment. The place of keeper of the Light-house appearing in every respect calculated to Suit him; he had communicated his wish to Several of his friends; among whom was David M. Randolph, esqr. but being at his fathers in Spotsylvania Cty. indisposed at the time of hearing of Mr. Lewis’s death he thought proper, to come forward to offer his Service. If Mr. Jefferson, will condesend so far as to communicate his wish to the Secretary, he will ever consider it a most singular favor and most humbly begs and will hope for pardon for this peice of intrusion.
